Title: Robley Dunglison to James Madison, 26 February 1829
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Virginia
                                
                                Feb’ 26. 1829.
                            
                        
                        
                        I have been expecting to have the honor of receiving a letter from you advising what course should be
                            pursued to satisfy the public desire to hear accurate accounts from the University.
                        This morning, the Faculty have determined to make the accompanying Statement of Facts, in order that you might
                            use your own discretion with regard to its publication. The Public seem uninformed or misinformed and altho’ the Faculty,
                            who stand in the light of a Party, would have much preferred an investigation & report from the Executive
                            Committee or Board of Visitors: in default thereof they consider that they ought to make a Narrative of Facts themselves.
                        Should you esteem it advisable to publish the Document & to sanction the Statement, in any manner,
                            you will be pleased to do so.
                        In cases of this nature, all the Enemies of the University are on the alert, and every proceeding is apt to
                            be censured and to be viewed with a prejudiced eye. I regret much that an inspection of our Proceedings has been
                            impracticable, as I am satisfied they would experience approval from every candid and reflecting Mind.
                        The course adopted by the Faculty, as contained in the several printed Circulars, I have communicated to the
                            various Members of the Board but have not been favored with their views on the Subject.
                        If it should appear meet to you that the Statement of the Faculty should be published in the Richmond Enquirer or National Intelligencer, you will be so obliging
                            as to forward it on to the Editors.*
                        In the many drawbacks which the University has had and by way of keeping the Institution perpetually before
                            the Eyes of the Public—the Faculty have determined to set on foot a weekly Paper, of which I forward a Prospectus. This,
                            it is their determination, not to suffer to interfere with their collegiate utility and consequently they are of opinion
                            will not be considered by the Board of Visitors as violating their wishes: Emolument has not been looked to: Utility to
                            the University has been their great object: as independently of keeping the Institution constantly before the Minds of the
                            Public, it will be a saving of [e]xpence, by publishing in its columns what has hitherto been disseminated by Printing at
                            the University Expence.
                        Trusting that the different matters contained in this letter may meet with your consideration &
                            approval believe me, Dear Sir With the most profound respect Your &c
                        
                            
                                Robley Dunglison:
                            
                        
                    *  forwarded accordingly